Citation Nr: 0013241	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  94-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an overpayment of improved pension benefits in the 
amount of $105,623.05 was properly created and calculated.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from February 1953 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1993 determination of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
terminated the veteran's improved pension benefits, effective 
February 15, 1979, based on a finding that he had 
fraudulently misrepresented his spouse's income since his 
initial application for that benefit.  In July 1992 and 
December 1994, the veteran and his spouse testified at 
hearings before a Hearing Officer at the RO; in December 1995 
and May 1999, he testified at Board hearings at the RO.  

The issues of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a nose disorder, and 
service connection for PTSD, residuals of a spinal injury, 
residuals of a left ankle sprain, chronic aggravation of 
right calf muscle damage, and generalized anxiety disorder, 
were the subject of a separate decision in January 2000.  As 
set forth in more detail below, the issue remaining was 
originally certified by the RO on appeal as "Whether the 
veteran committed a fraudulent act in concealing income."  
On review of the record, however, the Board finds that the 
issue on appeal is more clearly phrased as set forth above on 
the cover page.  


REMAND

A review of the record shows that in February 1979, the 
veteran submitted an application for nonservice-connected 
pension benefits, claiming that he and his spouse had no 
income from any source and that he was unable to work due to 
disability.  He also reported that they had no assets of any 
kind and that their debts amounted to $225,000.

By April 1979 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits, effective February 15, 
1979, with an additional allowance for his spouse.  The 
record reveals that the veteran was thereafter repeatedly and 
clearly advised that his pension award was based on his 
reports of no family income or net worth and that he was 
required to notify VA immediately if there was any change in 
his income, net worth, or that of his family.  He was also 
advised that if he failed to do so, an overpayment would 
result which was subject to recovery.

As a condition to the continued receipt of his VA pension 
benefits, the veteran was required to complete annual 
Eligibility Verification Reports (EVR), beginning in June 
1986.  On his June 1986, June 1987, and June 1988 EVRs, the 
veteran reported, over his signature, that he and his wife 
were married and living together, had no income from any 
source and no substantial assets.  On his June 1989, June 
1990, and June 1991 EVRs, he reported, over his signature, 
that he and his spouse were married and living together, but 
were separated; he again claimed that neither had income from 
any source or any substantial assets.

Thereafter, the RO discovered that the veteran's spouse had 
received substantial unearned income in 1989, which had not 
been reported previously.  It was also learned that the 
veteran had received a relatively small amount of unearned 
income in 1989, which he had likewise failed to report.  In 
August 1991, the RO notified the veteran and his spouse of 
this and asked them to verify the accuracy of their 1989 
income.

By September 1991 letter, the veteran's spouse responded that 
she had not given VA permission to obtain her records and 
that, until the RO's letter, her husband "never knew what I 
was receiving."  She stated that she had lost all of her 
investments in the late 1970's through his business failures 
and that since that time, she had "not told him about my 
personal affairs."  She stated that she had no control over 
her assets as "[o]ver 75% of what I have now is in joint 
tenancy with my brother which I have no control over."  With 
respect to the unearned income from these assets, she 
indicated that "I don't consider this money income but just 
getting back what I have laid out."  The veteran also 
verified receipt of his 1989 income.  

In April 1992, the RO notified the veteran that he and his 
spouse had verified receipt of previously unreported 1989 
unearned income of nearly $10,000.  The RO indicated that it 
was assumed that he and his spouse had received this income 
from January 1989 to the present and that their net worth was 
approximately $198,780, assuming a rate of return of 5% on 
the account.  In light of this information, the RO proposed 
to terminate the veteran's pension, effective February 1, 
1989, and further requested that he return completed 
"Request For Details of Expenses" forms and EVRs for the 
years 1989, 1990, and 1991.  

Later in April 1992, the veteran responded, in pertinent 
part, that 

I, myself, have no personal knowledge of 
monies from various financial 
institutions in that my wife and I do not 
have a close or caring relationship.  She 
lives in the same house as I yet we are 
estranged.  As you can see from her 
September 13, 1991 letter she is not 
sharing financial information with me.  
We remain married because of our 
religious beliefs only.  

In his April 1992 letter, the veteran further claimed that he 
was unable to complete any of the forms requested by the RO, 
as his wife had all of the necessary financial information.  
He also claimed that he himself had no income from any 
source.  In July 1992, the veteran and his spouse reiterated 
these contentions at a hearing at the RO.  The veteran's 
spouse again claimed that she had concealed her financial 
affairs from the veteran and that she did not believe her 
income should be counted.

By July 1992 letter, the RO notified the veteran that they 
proposed to terminate his pension benefits from February 15, 
1979, the original effective date of his pension award.  The 
RO explained that they proposed to find that his spouse had 
had substantial assets and had been receiving unearned income 
therefrom since the time he applied for nonservice-connected 
pension benefits in 1979.  The RO indicated that they 
proposed to find that the veteran intentionally concealed 
this income in order to receive pension to which he had no 
entitlement, an action which constituted fraud for VA 
purposes.

By April 1993 letter, the RO notified the veteran that his 
pension benefits had been terminated, effective February 15, 
1979.  He was advised that an overpayment had resulted from 
what they considered to be a fraudulent misrepresentation of 
his income and that he would be notified shortly of the 
amount of the overpayment.  However, the matter was not 
referred to VA Office of Inspector General or the Debt 
Management Center.  See 38 C.F.R. § 1.911(b) (1999); 
Adjudication Procedure Manual, M21-1, Part IV, Subchapters 
31.66 and 36.01.  Likewise, it does not appear that he has as 
yet been formally notified of the amount of the resulting 
overpayment, although it appears that it has been calculated 
as $105,623.05.  

Nonetheless, in April 1993, the veteran's representative 
submitted a letter indicating that the veteran disagreed with 
the RO action.  At a December 1994 hearing, he requested "a 
global review of [the] file to ascertain exactly how much 
money is due and if it's proper to keep on coming after the 
veteran for that amount of money."  He also requested a 
waiver of recovery of the debt.  

Despite these requests, in September 1995, the RO issued a 
Statement of the Case (SOC) listing the issue on appeal as 
"Was concealment of income a fraudulent action."  The legal 
provision cited by the RO in the SOC consisted of 38 C.F.R. 
§ 3.1(aa) which provides a definition of fraud for purposes 
of VA regulations relating to marriages, protection of 
service connection, and preservation of disability ratings, 
but does not pertain specifically to fraud as used in pension 
cases.  The SOC contained no legal citation governing the 
propriety of the RO action in creating the overpayment or for 
waiver of the overpayment.  The veteran submitted a timely 
substantive appeal later that month and the matter was 
certified on appeal.

In view of the foregoing, and after careful review of the 
record, the Board finds that there are procedural matters 
which require the attention of the RO before appellate 
consideration can proceed.  

First, based on the evidence of record and the substance of 
the veteran's arguments, the Board finds that the issue 
properly on appeal is the validity of the pension overpayment 
debt, including whether it was properly created and 
calculated.  This matter includes the underlying factual 
question of whether and under what circumstances a spouse's 
net worth and income is considered countable for pension 
purposes.  Whether or not any such income was innocently or 
fraudulently unreported is immaterial for these purposes.  
The RO has not yet considered the issue of the validity of 
the pension overpayment debt in detail; moreover, the veteran 
has not been provided notice of the applicable legal 
authority in a SOC.  
38 C.F.R. § 19.9 (1999). 

In addition, the Board notes that the veteran and his 
representative have, on more than one occasion, requested 
waiver of the pension overpayment at issue here (despite the 
fact that he has not yet been formally notified of the amount 
of the overpayment).  The U.S. Court of Appeals for Veterans 
Claims has held that the issues of (1) the propriety of VA's 
action in creating the total amount of the overpayment, and 
(2) the right to recovery of the debt by VA, which includes 
the question of waiver and whether the claimant is guilty of 
fraud, are inextricably intertwined.  See Narron v. West, 13 
Vet. App. 223 (1999).  Thus, the RO must address these issues 
prior to further action by the Board.

In view of the foregoing, the matter is remanded for the 
following:

After conducting any necessary 
development, and in accord with 
applicable procedures, the RO should 
adjudicate the issue of the validity of 
the creation of the improved pension 
overpayment indebtedness, including 
propriety of the amount of that 
overpayment.  In addressing the validity 
of creation of the debt, the RO should 
specifically address the allegations to 
the effect that the net worth and 
interest and dividend income of the 
veteran's spouse are not countable to the 
veteran for pension purposes.  In 
addressing the propriety of the amount of 
the overpayment, the RO should 
specifically address at what point the 
veteran was charged with excessive 
countable income for pension purposes.  
The RO should also conduct an audit of 
the overpayment at issue, to include 
indicating at what point countable income 
that precluded pension was realized.  A 
copy of that audit should be placed in 
the record, as well as provided to the 
veteran.

If the veteran's challenge is denied, he and his 
representative should be furnished a Supplemental SOC 
(including all pertinent law and regulations) and be given 
the requisite opportunity to respond.  In keeping with proper 
procedure, the case should then be returned to the Board for 
further consideration, if otherwise in order.  The veteran 
has the right to submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



			
	D. C. SPICKLER	J.F. GOUGH
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	STEPHEN L. WILKINS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




